Foed, Judge:
The suits listed above have been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General, counsel for the defendant *296in tbe protests enumerated above, subject to the approval oí the Court, that the merchandise marked “A” and check JES (Examiner’s Initials) by J. E. Sullivan (Examiner’s name) on the invoices covered by said protests was classified by the Collector on liquidation as paper hats, “trimmed,” and assessed with duty at $2.04 per dozen and 10i/2 per centum ad valorem under the provisions of Paragraph 1504 (b)(3) of the Tariff Act of 1930, as amended and as modified by the GATT, T.D. 54108; that said merchandise is claimed by the plaintiff to be properly classifiable as hats “sewed, whether or not .... trimmed: . . . Not wholly or in chief value of straw,” and properly assessable with duty at the rate of $1.50 per dozen and 25 per centum ad valorem under Paragraph 1504(b) (4) of said Act, as amended, and as modified by the GATT, T.D. 52739.
It is further stipulated and agreed that said merchandise is in fact hats in chief value of paper, sewed together but also trimmed.
It is further stipulated and agreed that these protests are limited to the claim in the protests as amended under Paragraph 1504(b) (4) as above stated, and that all other claims in said protests are hereby abandoned.
It is further stipulated and agreed that these protests are hereby submitted for decision upon this stipulation. Plaintiff waives the right to first docket call and to further amendment of these protests.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise marked “A” and initialed JES on the invoices by Examiner J. E. Sullivan to foe properly dutiable at the rate of $1.50 per dozen and 25 per centum ad valorem under paragraph 1504 (b) (4), Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, as hats, sewed, whether or not blocked, trimmed, bleached, dyed, colored, or stained, not wholly or in chief value of straw.
To the extent indicated the specified claim in the above suits is sustained; in all other respects and as to all other merchandise all other claims in said protests, having been abandoned, are dismissed.
Judgment will be rendered accordingly.